COURT OF APPEALS FOR THE
                          FIRST DISTRICT OF TEXAS AT HOUSTON

                                           ORDER

Appellate case name:     Xochytl Greer v. Wesley Michael Melcher

Appellate case number:   01-19-00287-CV

Trial court case number: 2017-41808

Trial court:             245th District Court of Harris County

      Sallee S. Smyth of Sallee S. Smyth, Attorney at Law PLLC, has filed an
unopposed motion to withdraw as counsel for appellee, Wesley Michael Melcher. See
TEX. R. APP. P. 6.5(a), (b). The motion is granted.
       Sallee S. Smyth is directed to immediately notify appellee “of any deadlines or
settings that [she] knows about at the time of the withdrawal but that were not previously
disclosed to [appellee]” and to file a copy of the notice provided to appellee with the
Clerk of this Court. See id. 6.5(c).
       The Clerk of this Court is directed to note the withdrawal of Sallee S. Smyth of
Sallee S. Smyth, Attorney at Law PLLC as counsel for appellee on the docket of this
Court.

       It is so ORDERED.

Judge’s signature: ____________/s/ Julie Countiss_________
                    Acting individually  Acting for the Court

Date: February 6, 2020